DETAILED ACTION
This office action is a response to the application filed 14 May 2020 as a 371 National Stage of PCT/EP2018/080730 filed 9 November 2018 and claiming benefit from provisional application 62/587,231 filed 16 November 2017, wherein claims 1, 2, 4, 6, 8, 9, 13-15, 29, 30, 32, 34-36, 40-43, and 45 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the different beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While different beam appears to refer to “a beam used for transmitting the access response is different from…”, this citation is in claim 40 and not in claim 29 which claim 41 states it depends from.  For examination purposes, the term “the different beam” in claim 41 is given no patentable weight in distinguishing it from any other beam and is instead to be interpreted as “wherein a beam comprises a wide, cell-covering, or approximately isotropic beam”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0016312 A1), hereafter referred Li, in view of Hui et al. (US 2018/0324865 A1), hereafter referred Hui.

Regarding claim 1, Li teaches a method performed by a wireless device, the method comprising: 
initiating a random access procedure in which the wireless device sends a Physical Random Access Channel, PRACH, preamble to a network node (Li, Fig. 21, [0245]; UE determines resources for a PRACH preamble and transmits the preamble to the eNB); and 
applying a receiver configuration for receiving an access response (Li, Fig. 21, [0245]; UE determines a transmission configuration for a RAR reception).
While Li does consider one-to-one associations between a downlink signal and PRACH preamble indices (Li, Table 4B and 4C), Li does not expressly teach the receiver configuration determined based at least in part on whether a many-to-one association exists between (a) a downlink signal that, prior to the initiating the random access procedure, can be used for beam selection, and (b) PRACH preamble indices.
However, Hui teaches the receiver configuration determined based at least in part on whether a many-to-one association exists between (a) a downlink signal that, (Hui, [0063]; an association mapping between one SS block and a plurality of PRACH resources having one preamble index).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Hui in order to enhance system performance (Hui, [0003]).

Regarding claim 29, Li teaches a method performed by a base station, the method comprising: 
receiving a PRACH preamble from the wireless device (Li, Fig. 21, [0245]; UE determines resources for a PRACH preamble and transmits the preamble to the eNB);
applying a transmitter configuration for transmitting an access response to the received PRACH preamble (Li, Fig. 21, [0245]; UE determines a transmission configuration for a RAR reception).
While Li does consider one-to-one associations between a downlink signal and PRACH preamble indices (Li, Table 4B and 4C), Li does not expressly teach the transmitter configuration based at least in part on whether a many-to-one association exists between (a) a downlink signal that the wireless device can use for beam selection prior to a random access procedure, and (b) PRACH preamble indices on the received PRACH preamble; and

However, Hui teaches the transmitter configuration based at least in part on whether a many-to-one association exists between (a) a downlink signal that the wireless device can use for beam selection prior to a random access procedure, and (b) PRACH preamble indices on the received PRACH preamble (Hui, [0063]; an association mapping between one SS block and a plurality of PRACH resources having one preamble index); and
transmitting one or more of the downlink signals that the wireless device can use for beam selection prior to the random access procedure (Hui, [0059]; the base station transmits a downlink using M beam groups where each beam group includes N beams).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Hui in order to enhance system performance (Hui, [0003]).

Regarding claims 2 and 30, Li in view of Hui teaches the method of Claim 1 and the method of Claim 29 above.  Li does not expressly teach wherein the downlink signal that can be used for beam selection comprises a Synchronization Signal Block, and/or a Channel State Information-Reference Signal.
(Hui, [0007]; SS block), and/or a Channel State Information-Reference Signal.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Hui in order to enhance system performance (Hui, [0003]).

Claims 15 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hui further in view of Niu et al. (US 2020/0154421 A1), hereafter referred Niu.

Regarding claim 15, Li teaches a wireless device, comprising: 
processing circuitry (Li, Fig. 2, [0055]; main processor); and 
wherein the processing circuitry is configured to: 
initiate a random access procedure in which the wireless device sends a Physical Random Access Channel, PRACH, preamble to a network node (Li, Fig. 21, [0245]; UE determines resources for a PRACH preamble and transmits the preamble to the eNB); and 
apply a receiver configuration for receiving an access response (Li, Fig. 21, [0245]; UE determines a transmission configuration for a RAR reception).
While Li does consider one-to-one associations between a downlink signal and PRACH preamble indices (Li, Table 4B and 4C), Li does not expressly teach the 
However, Hui teaches the receiver configuration determined based at least in part on whether a many-to-one association exists between (a) a downlink signal that, prior to the initiating the random access procedure, can be used for beam selection, and (b) PRACH preamble indices (Hui, [0063]; an association mapping between one SS block and a plurality of PRACH resources having one preamble index).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Hui in order to enhance system performance (Hui, [0003]).
Li in view of Hui does not expressly teach power supply circuitry configured to supply power to the wireless device.
However, Niu teaches power supply circuitry configured to supply power to the wireless device (Niu, Fig. 13, [0141]; UE may comprise a dedicated power supply 1318 that supplies power for other components).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Hui to include the above recited limitations as taught by Niu in order to supply and/or regulate power for the components (Niu, [0141]).

Regarding claim 45, Li teaches a base station, comprising: 
(Li, Fig. 3, [0065]; controller/processor); and 
wherein the processing circuitry is configured to: 
receive a PRACH preamble from the wireless device (Li, Fig. 21, [0245]; UE determines resources for a PRACH preamble and transmits the preamble to the eNB); 
apply a transmitter configuration for transmitting an access response to the received PRACH preamble (Li, Fig. 21, [0245]; UE determines a transmission configuration for a RAR reception).
While Li does consider one-to-one associations between a downlink signal and PRACH preamble indices (Li, Table 4B and 4C), Li does not expressly teach the transmitter configuration based at least in part on whether a many-to-one association exists between (a) a downlink signal that the wireless device can use for beam selection prior to a random access procedure, and (b) PRACH preamble indices on the received PRACH preamble; and
transmit one or more of the downlink signals that the wireless device can use for beam selection prior to the random access procedure.
However, Hui teaches the transmitter configuration based at least in part on whether a many-to-one association exists between (a) a downlink signal that the wireless device can use for beam selection prior to a random access procedure, and (b) PRACH preamble indices on the received PRACH preamble (Hui, [0063]; an association mapping between one SS block and a plurality of PRACH resources having one preamble index); and
(Hui, [0059]; the base station transmits a downlink using M beam groups where each beam group includes N beams).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Hui in order to enhance system performance (Hui, [0003]).
Li in view of Hui does not expressly teach power supply circuitry configured to supply power to the network node.
However, Niu teaches power supply circuitry configured to supply power to the network node (Niu, Fig. 12, [0138]; the base station may comprise a dedicated power supply 1218 that supplies power for other components).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Hui to include the above recited limitations as taught by Niu in order to supply and/or regulate power for the components (Niu, [0138]).

Claims 4, 6, 8, 9, 32, 34-36, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hui as applied to claims 1 and 29 above, and further in view of Deenoo et al. (US 2020/0374960 A1), hereafter referred Deenoo.

Regarding claims 4 and 32, Li in view of Hui teaches the method of claim 1 and the method of claim 29 above.  Li in view of Hui does not expressly teach wherein, when a one-to-one association exists between the downlink signal and the PRACH preamble indices, the receiver configuration assumes quasi co-location between the downlink signal and the access response, and/or 
wherein, when a one-to-many association exists between the downlink signal and the PRACH preamble indices, the receiver configuration does not assume quasi co-location between the downlink signal and the access response.
Further, Deenoo teaches wherein, when a one-to-one association exists between the downlink signal and the PRACH preamble indices, the receiver configuration assumes quasi co-location between the downlink signal and the access response, and/or 
wherein, when a one-to-many association exists between the downlink signal and the PRACH preamble indices, the receiver configuration does not assume quasi co-location between the downlink signal and the access response (Deenoo, [0081] and [0096]-[0098]; WTRU may maintain a one-to-many association and may not have a QCL or may be spatially non-QCLed, where QCL as defined in [0081] is quasi co-location).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Hui to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Regarding claim 6, Li in view of Hui further in view of Deenoo teaches the method of claim 4 above.  Li in view of Hui does not expressly teach wherein the receiver configuration that does not assume quasi co-location between the downlink signal and the access response uses: beam scanning to detect the access response, or a wider beam for the reception of the access response compared to the receiver configuration that assumes quasi co-location between the downlink signal and the access response.
However, Deenoo teaches wherein the receiver configuration that does not assume quasi co-location between the downlink signal and the access response uses: beam scanning to detect the access response (Deenoo, [0097] and [0111]; the WTRU may not have a QCL, the WTRU may use beam sweep to detect the best candidate beam), or a wider beam for the reception of the access response compared to the receiver configuration that assumes quasi co-location between the downlink signal and the access response.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Hui to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Regarding claims 8 and 35, Li in view of Hui teaches the method of claim 1 and the method of claim 29 above.  Li in view of Hui does not expressly teach wherein, when the many-to-one association exists between the downlink signal and the PRACH preamble indices, the receiver configuration is determined based on assuming a spatial 
However, Deenoo teaches wherein, when the many-to-one association exists between the downlink signal and the PRACH preamble indices, the receiver configuration is determined based on assuming a spatial correspondence between the access response and the PRACH preamble sent during the random access procedure (Deenoo, [0003]; the WTRU receives an Scell beam failure indication response indicating an SCell index and a downlink QCL reference associated with the Scell).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Hui to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Regarding claims 9 and 36, Li in view of Hui teaches the method of claim 1 and the method of claim 29 above.  Li in view of Hui does not expressly teach wherein the determination whether the many-to-one association exists is based on at least one of: 
broadcast information received from the network while the wireless device is idle or inactive, and dedicated signalling received from the network while the wireless device is connected, 
wherein the dedicated signalling comprises any one of: 
a release message received via radio resource control signalling, or 
a handover command received via radio resource control signalling.

broadcast information received from the network while the wireless device is idle or inactive, and dedicated signalling received from the network while the wireless device is connected (Deenoo, [0116]; WTRU may be configured with both first pool of beam recovery resources via dedicated signaling (e.g. RRC signaling) and a second pool of beam recovery resources via broadcast signaling), 
wherein the dedicated signalling comprises any one of: 
a release message received via radio resource control signalling (Deenoo, [0150]; a RRC message (e.g. a connection release message)), or 
a handover command received via radio resource control signalling. 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Hui to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Regarding claim 34, Li in view of Hui further in view of Deenoo teaches the method of claim 32 above.  Li in view of Hui does not expressly teach wherein the transmitter configuration that does not apply quasi co-location between the downlink signal and the access response uses beam sweeping over all beams that map to the received PRACH preamble.
However, Deenoo teaches wherein the transmitter configuration that does not apply quasi co-location between the downlink signal and the access response uses (Deenoo, [0111]; the WTRU may use beam sweep to detect the best candidate beam).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Hui to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Regarding claim 41, Li in view of Hui teaches the method of claim 29 above.  Li in view of Hui does not expressly teach wherein the different beam comprises a wide, cell-covering, or approximately isotropic beam.
However, Deenoo teaches wherein the different beam comprises a wide (Deenoo, [0143]; beam grouping may be widebeam), cell-covering, or approximately isotropic beam.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Hui to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Regarding claim 42, Li in view of Hui teaches the method of claim 29 above.  Li in view of Hui does not expressly teach wherein the information transmitted to the wireless device indicates the many-to-one association exists between the downlink signal and the PRACH preamble indices, but the method actually transmits the downlink signal according to a one-to-one association with the PRACH preamble indices.
(Deenoo, [0096]; the association may be one-to-many association between a PUCCH beam and multiple DL beams but the WTRU may transmit on a single beam).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Hui to include the above recited limitations as taught by Deenoo in order to achieve suitable beamforming gain (Deenoo, [0002]).

Claims 13, 14, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hui as applied to claims 1 and 29 above, and further in view of Xiong et al. (US 2018/0212659 A1), hereafter referred Xiong.

Regarding claims 13 and 43, Li in view of Hui teaches the method of claim 1 and the method of claim 29 above.  Lin in view of Hui does not expressly teach further comprising configuring receive weights for receiving the access response to be the same as receive weights used for receiving the downlink signal on a preferred beam based on the downlink signal and the PRACH preamble indices having a one-to-one association.
However, Xiong teaches further comprising configuring receive weights for receiving the access response to be the same as receive weights used for receiving the (Xiong, Fig. 7, [0037]; PRACH is transmitted within a single subframe the same beamforming weights are applied).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Hui to include the above recited limitations as taught by Xiong in order reduce beamforming training latency (Xiong, [0037]).

Regarding claims 14 and 40, Li in view of Hui teaches the method of claim 1 and the method of claim 29 above.  Lin in view of Hui does not expressly teach further comprising configuring receive weights for receiving the access response to be different than receive weights used for receiving the downlink signal on a preferred beam based the downlink signal and the PRACH preamble indices having the many-to-one association.
However, Xiong teaches further comprising configuring receive weights for receiving the access response to be different than receive weights used for receiving the downlink signal on a preferred beam based the downlink signal and the PRACH preamble indices having the many-to-one association (Xiong, Fig. 5, [0034]; PRACH is transmitted within a single subframe the different beamforming weights are applied on the PRACH signal in beamforming each symbol).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Hui to (Xiong, [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.M./Examiner, Art Unit 2416                      
                                                                                               
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416